Citation Nr: 1141509	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-15 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for psychomotor epilepsy.

2.  Entitlement to service connection for psychomotor epilepsy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 to December 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's request to reopen his claim for service connection for psychomotor epilepsy.

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a copy of this transcript has been associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a psychomotor epilepsy disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for psychomotor epilepsy in an October 1965 rating decision.  Although notified of the denial, the Veteran did not appeal that decision.

2.  Evidence received since the final October 1965 rating decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for psychomotor epilepsy.


CONCLUSIONS OF LAW

1.  The October 1965 rating decision is final with respect to the Veteran's service connection claim for psychomotor epilepsy incurred during the Veteran's military service.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).  

2.  New and material evidence has been received since the last prior final denial of the Veteran's service connection claim for psychomotor epilepsy in October 1965.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is granting the Veteran's petition to reopen his claim for psychomotor epilepsy, and directing further development on remand, there is no need to discuss at this time whether VA has complied with its duties to notify and assist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


New and Material Evidence to Reopen the Veteran's Service Connection Claim for Psychomotor Epilepsy 

The Veteran maintains that he currently experiences psychomotor epilepsy as a result of a head injury which occurred in September 1954 during his military service.  See the Veteran's June 2009 claim, October 2009 notice of disagreement (NOD), April 2010 substantive appeal (VA Form 9), and the October 2011 Board hearing transcript, generally.

The AOJ denied service connection for psychomotor epilepsy as a residual of a head injury that occurred during the Veteran's service in the October 1965 rating decision.  The AOJ notified the Veteran of this decision and apprised him of his procedural and appellate rights.  The Veteran did not file a notice of disagreement (NOD) or a substantive appeal, thus not appealing that decision.  Therefore, the October 1965 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including a prior denial based on the absence of new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

The Veteran filed a claim to reopen his previously denied claim for psychomotor epilepsy in June 2009.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require the Secretary [of the VA] to consider the patently incredible to be credible").  The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 285 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the prior final rating decision of October 1965, the AOJ specifically denied the Veteran's claim for psychomotor epilepsy on the basis that of "length of time since the service injury without intervening trauma or continuity of symptomatology," concluding that this evidence did not show a relationship between any current epilepsy disorder and his in-service injury.  In part, this decision was based on the August 1965 VA medical examination wherein the Veteran had indicated a six-month history of dizzy spells.  The AOJ noted that the Veteran's August 1965 examination indicated some uncertainty as to the diagnosis between the various clinicians.  One indicated a diagnosis of "temporal lobe psychomotor seizures," and another indicated possible "postural hypertension."  Nevertheless, there was no indication of a connection to any in-service injury.

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final October 1965 rating decision.  

In this regard, the Veteran has provided new lay evidence at his Board hearing regarding the nature and history of his disorder.  The Veteran indicated that he had no history of seizures prior to his service.  However, he indicated that his first relevant episode occurred in 1955, about "two weeks" after his release from service.  See the hearing transcript pges. 6-7, 11, 16-18.  He indicated that he did not experience another such incident until 1963 or 1964 (around the time of his original claim).  Id. pg. 11.  The Veteran indicated that he experienced a recent episode in 2007, and that they occurred since that time about every six months.  Id. pges. 14-15.  

The AOJ has also obtained new medical evidence.  These include private treatment records dated in October 2007 from Ochsner hospital that show treatment for two seizures, after 20 years without symptoms.  The Veteran also submitted statements from G.B., and J.B., which report witnessing his seizures in October 2007.  Finally, the AOJ has obtained VA medical treatment records, which indicate that he has been receiving ongoing episodes of syncope beginning in April 2008.

Regarding the Veteran's testimony of his first syncopal episode within two weeks of his discharge from active duty service, epilepsies are presumptively considered a chronic disorder if manifested within one year of military service.  See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the Board notes that the October 1965 rating decision denied the Veteran's claim for service connection for syncope at least in part on the basis of the length of time between his first symptoms and his initial manifestations of symptoms.  The Board reemphasizes that the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. at 513.  There is no basis in the record for finding this testimony, of itself, to be "inherently" not credible.  See Duran v. Brown, 7 Vet. App. at 220.  Therefore, with evidence of symptoms of his disorder within the presumptive period for the disorder, the evidence provided is new and material and the claim for service connection psychomotor epilepsy is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for service connection for psychomotor epilepsy is reopened.  To this extent, the appeal is granted.  


REMAND

Before the Board is able to proceed with adjudication of the Veteran's claim, further development of the evidence is required.  

In this regard, the Board notes that the Veteran has indicated that he received relevant clinical treatment during his service in Germany.  See the hearing transcript pg. 10.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. §§ 3.159(c)(2), (3).  In addition, VA has a heightened duty to assist a claimant in developing his/her claim when the Veteran's STRs are not available for any reason.  This duty includes the search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This standard for VA is very high.  Therefore, the AOJ should attempt to obtain any clinical records showing hospital treatment for the Veteran's head injury in Germany in September 1954.  

In this regard, the Veteran is advised that he must provide any information necessary to allow the AOJ to obtain the relevant records.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the appellant, not a duty to prove his claim while the appellant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Second, the Veteran also indicated that he has been receiving ongoing medical treatment at a VA facility.  See the hearing transcript pg. 12.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain any relevant VA medical treatment records that date from January 2010 to the present, as these may have a bearing on the claim at issue.

Then, after all the relevant records have been obtained, the Veteran should be provided with VA medical examination and opinion to address the nature and etiology of any current psychomotor epilepsy or related disorder that he may currently be experiencing.  

In this regard, the Board notes that the Veteran clearly was treated for a head injury in September 1954, although there is no evidence of associated epilepsy.  After service, he was diagnosed with psychomotor epilepsy in August 1965 at a VA medical examination although no etiology was provided.  In July 2002, the Veteran was provided with a VA medical examination, wherein he denied any current seizures or syncope.  Then, in October 2007, the Veteran was provided with treatment for two seizures by Ochsner hospital.  At that time, the Veteran indicated that he had not experienced any such symptoms for about 20 years.  Then, the Veteran was provided with a November 2009 VA medical examination (relevant to his service-connected head laceration wound), wherein the examiner noted a history of occasional headaches, dizzy spells, and syncope from the time of his head injury.  

The Veteran has also provided relevant lay evidence, by indicating that he experienced his first relevant episode in 1955, about two weeks after his service.  See the hearing transcript pges. 6-7, 11, 16-18.  He also indicated that he might have been told that he might have experienced a seizure during his service.  Id. pg. 10.  He reported that he began to experience seizures again in October 2007, and that these occurred about every six months.  Id. pg. 14.  The Veteran has indicated that no physician has related his disorder to his in-service injury.  See the hearing transcript pges. 4, 13, 17-18. 

The minimum standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As such, the standard for requiring a VA medical examination is quite low.  Therefore, with evidence of possible symptoms of a chronic epilepsy disorder within one year of service, as well as a relevant in-service injury and a current disorder, the Veteran should be provided with VA medical examination to address specifically the nature and etiology of any current psychomotor epilepsy that he may be experiencing at this time.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.	Request from the appropriate records custodian the Veteran's complete service treatment records (STRs).  

	In particular, request any clinical or hospital treatment records showing treatment for the Veteran for his September 1954 head injury in Germany that may have been kept separately from his STRs.  All attempts to secure these records, and any response received, must be documented in the claims file.  If these records are not available or do not exist, a reply to that effect is required and should be associated with the claims folder.

2.	Obtain all relevant VA medical treatment records that show treatment for psychomotor epilepsy dating from after January 2010.  If records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

3.	After all relevant records and/or responses have been associated with the claims file, the AOJ should arrange for the Veteran to undergo a VA medical examination, by an appropriate specialist, regarding the nature and etiology of any current psychomotor epilepsy or relevant disorder that he may be experiencing.  The Veteran is hereby advised that failure to report for his scheduled VA examinations, without good cause, may have adverse consequences for his claims.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  The examination must include any testing necessary and the specific results of any testing should be set forth in the examination report.  Based on the examination and comprehensive review of the claims file, the VA medical examiner should address the following issues:

A)	Provide a comprehensive history and diagnosis of any current residuals of psychomotor epilepsy that the Veteran may currently be experiencing.  

	The history provided should specifically address the following:  the Veteran's injury during his military service in September 1954 and his December 1954 separation examination, his August 1965 VA medical examination, his July 2002 VA medical examination, the October 2007 treatment by Ochsner hospital, the November 2009 VA medical examination, and the Veteran's description of the nature and history of his disorder provided in the October 2011 hearing transcript, including his assertion of a syncopal episode about two weeks after his separation from active military service.  The examiner should also address any relevant evidence obtained subsequent to this remand.

	After providing a complete history and diagnosis of any psychomotor epilepsy disorder the Veteran may be experiencing, the examiner should then answer the following questions for any psychomotor epilepsy, or relevant disorder, found at the present time:  

A)	Is it at least as likely as not that any current psychomotor epilepsy disorder found is a chronic disorder which began within one year of his military service?

B)	Regardless of the answer to the above question, is it at least as likely as not that any current psychomotor epilepsy disorder found is caused by the Veteran's military service, including the in-service September 1954 head injury which he experienced during his military service?

C)	The examiner should comment on the likelihood that any current psychomotor epilepsy disorder found is due to intercurrent causes, wholly unrelated to his military service.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

	The examiner should explain the basis for the opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly explain why this is not possible.  

4.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claims.

5.	Then, readjudicate the Veteran's claim for service connection for psychomotor epilepsy.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


